Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.
Response to Amendment
The amendment filed on 11/02/2022 has been entered. Claims 1, 5 and 9 are amended. Claims 1-5 and 7-11 are pending.
Response to Arguments 
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaigawa US20160163271A1 in view of Park US20180314107A1.
Regarding claim 1, Sakaigawa teaches a display device (fig. 8 and 10) comprising:
a first light-transmitting substrate (38) having a first principal surface (lower surface 38), a second principal surface (top surface 38) as a surface parallel to the first principal surface (lower surface 38)(see fig. 8), and side surfaces (left, right side surfaces 38) including a first side surface (left side surface 38);
a second light-transmitting substrate (33) having a first principal surface (top surface 33), a second principal surface (bottom surface 33) as a surface parallel to the first principal surface (top surface 33)(see fig. 8), and side surfaces (left, right side surfaces 33) including a first side surface (left side surface 33), and disposed so that the second principal surface (top surface 38) of the first light-transmitting substrate (38) and the second principal surface (bottom surface 33) of the second light-transmitting substrate (33) face each other (see fig. 8);
a liquid crystal layer (36) comprising polymer dispersed liquid crystals ([0004]) between the second principal surface (top surface 38) of the first light-transmitting substrate (38) and the second principal surface (bottom surface 33) of the second light-transmitting substrate (33)(see fig. 8);
a light emitter (60) disposed so as to face (see fig. 8) at least one of the first side surfaces (left side surface 38) of the first light-transmitting substrate (38) and the first side surface (left side surface 33) of the second light-transmitting substrate (33); and
a multilayered film (31, 32) that is disposed on the first principal surface (top surface 33) of the second light-transmitting substrate (33), the first principal surface (top surface 33) being an upper outer surface side of the display device (see fig. 8).
Sakaigawa does not explicitly disclose the multilayered film that has openings corresponding to a plurality of pixels, wherein the multilayered film is configured to reflect light from the first principal surface of the first light-transmitting substrate, and absorb light from outside the first light-transmitting substrate or the second light-transmitting substrate.
Park teaches a multilayered film (321, 322) that has openings (space between PA, see fig. 6) corresponding to a plurality of pixels (see fig. 6), wherein the multilayered film (321, 322) is configured to reflect light (322) from the first principal surface of the first light-transmitting substrate ([0050]-0055]), and absorb light (321) from outside the first light-transmitting substrate or the second light-transmitting substrate ([0044]-[0050]) for the purpose of to provide a display device capable of increasing light efficiency in the display device while reducing external light reflection ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Sakaigawa with the multilayered film of Park for the purpose of to provide a display device capable of increasing light efficiency in the display device while reducing external light reflection ([0006]).
Regarding claim 2, Sakaigawa and Park teach the display device according to claim 1, Sakaigawa further teaches when the polymer dispersed liquid crystals (36) are in a non-scattering state ([0092]), a background on the first principal surface side (top surface 33) of the second light-transmitting substrate (33) is visible from the first principal surface (lower surface 38) of the first light-transmitting substrate (38)([0089]-[0094]), or a background on the first principal surface side of the first light-transmitting substrate is visible from the first principal surface of the second light-transmitting substrate.
Regarding claim 3, Sakaigawa and Park teach the display device according to claim 1, Jang further teaches wherein the multilayered film (321, 322) comprises a reflection layer (322) and a light-absorbing layer (321).
Regarding claim 4, Sakaigawa and Park teach the display device according to claim 2, Jang further teaches wherein the multilayered film (321, 322) comprises a reflection layer (322) and a light-absorbing layer (321).
Regarding claim 5, Sakaigawa and Park teach the display device according to claim 4, Park further teaches wherein the reflection layer (321) is disposed between the light-absorbing layer (322) and the second light-transmitting layer (310) and in direct contact with the first principal surface (top surface 310) of the second light-transmitting substrate (310), the first principal surface (top surface 310) being the upper outer surface side of the display device (see fig. 6).
Regarding claim 9, Sakaigawa and Park teach the display device according to claim 3, Park further teaches wherein the reflection layer (321) is disposed between the light-absorbing layer (322) and the second light- transmitting substrate (310) and in direct contact with the first principal surface (top surface 310) of the second light-transmitting substrate (310), the first principal surface (top surface 310) being the upper outer surface side of the display device (see fig. 6), the reflection layer (321) has a side edge (edges of 321) and an outer surface (top surface of 321), and the light-absorbing layer (322) covers the side edge (side of 322) and the outer surface of the reflection layer (321) that is in direct contact with the first principal surface (top surface 310) of the second light-transmitting substrate (310)(see fig. 6).
Regarding claim 10, Sakaigawa and Park teach the display device according to claim 1, Park further teaches wherein the first light-transmitting substrate (fig. 1) comprises a plurality of signal lines (171), a plurality of scanning lines (121) three-dimensionally intersecting the signal lines (171) in a plan view (see fig. 1), and switching elements (100) at three dimensionally intersecting portions where the signal lines (171) three-dimensionally intersect the scanning lines (121), and the multilayered film (321, 322) overlaps with the signal lines (171), the scanning lines (121), or the switching elements (100) in the plan view (see figs. 1, 6).
Regarding claim 11, Sakaigawa and Park teach the display device according to claim 1, wherein the first light-transmitting substrate (fig. 1) comprises a plurality of signal lines (171) and a plurality of scanning lines (121) three-dimensionally intersecting the signal lines (171) in a plan view (see fig. 1), and the multilayered film (321, 322) overlaps with the signal lines (171) and the scanning lines (121) in the plan view, and has a grid shape (see figs. 1, 6).
 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaigawa US20160163271A1 in view of Park US20180314107A1 in further view of Wang US20140326956A1.
Regarding claim 7, Sakaigawa and Park teach the display device according to claim 3, however do not disclose wherein the reflection layer contains chromium, and the light-absorbing layer is made of a chromium oxide.
Wang teaches wherein the reflection layer (210) contains chromium ([0054]), and the light-absorbing layer (210) is made of a chromium oxide ([0054]) for the purpose of preventing or substantially preventing deterioration of visibility due to external light by forming a slit-shaped pattern on an electrode ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Sakaigawa and Park with the reflection layer of Wang for the purpose of preventing or substantially preventing deterioration of visibility due to external light by forming a slit-shaped pattern on an electrode ([0008]).
Regarding claim 8, Sakaigawa and Park teach the display device according to claim 3, however do not disclose wherein the reflection layer contains aluminum, and the light-absorbing layer is made of a resin or a chromium oxide.
Wang teaches wherein the reflection layer (210) contains aluminum ([0054]), and the light-absorbing layer (210) is made of a resin or a chromium oxide ([0054]) for the purpose of preventing or substantially preventing deterioration of visibility due to external light by forming a slit-shaped pattern on an electrode ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Sakaigawa and Park with the reflection layer of Wang for the purpose of preventing or substantially preventing deterioration of visibility due to external light by forming a slit-shaped pattern on an electrode ([0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                            

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871